      Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

PEGGY QUATTLEBAUM and                      )
JAMES QUATTLEBAUM,                         )
                                           )
       Plaintiffs,                         )    Plaintiffs demand a trial by jury.
                                           )
vs.                                        )    Case No. 1:19-cv-00210-ALB
                                           )
FEDERAL EXPRESS CORPORATION,               )
                                           )
                                           )
       Defendant.                          )


                     PLAINTIFFS’ FIRST AMENDED COMPLAINT

   Peggy Quattlebaum and James Quattlebaum file this Complaint against Federal

Express Corporation, Herman Kent Taylor, Breanna Pugh Jackson, STR

International, LLC, and fictitious defendants under Alabama Rule of Civil

Procedure 9(h).


                              Nature of this Action

   1. Peggy Quattlebaum seeks damages for personal injuries caused by a

malfunctioning automatic door at the Federal Express location in Dothan, Alabama.

James Quattlebaum seeks damages for his wife’s loss of consortium.

   2. The Amended Complaint adds allegations based upon recently disclosed

facts and adds three party defendants: (1) Herman Kent Taylor, the supervisor of

the Federal Express Facility; (2) Breanna Pugh Jackson, the sole Federal Express

employee working at the counter when Peggy Quattlebaum was injured, and (3)

STR International, LLC, the contractor who had disabled the doors.
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 2 of 12



                     General and Jurisdictional Allegations

   3. James Quattlebaum is a resident of Washington County, Florida.

   4. Peggy Quattlebaum is a resident of Washington County, Florida.

   5. James and Peggy Quattlebaum (collectively referred to as “Plaintiffs”) are

husband and wife and were husband and wife on October 7, 2017.

   6. Upon information and belief, Defendant Federal Express Corporation

(Federal Express) is a foreign corporation licensed to do business in the State of

Alabama.

   7. Herman Kent Taylor is an Alabama resident and was the supervisor of the

Federal Express facility on Woodburn Drive on October 7, 2017.

   8. Breanna Pugh Jackson is an Alabama resident and was the sole Federal

Express employee working at the counter when Peggy Quattlebaum was injured.

   9. STR International, LLC, is a foreign corporation doing business in the State

of Alabama. STR’s registered agent is Registered Agents, Inc., 212 W. Troy Street,

Suite B, Dothan, Alabama 36303.

   10. The acts or omissions giving rise to this Complaint occurred in Houston

County, Alabama.

   11. The amount in controversy exceeds $75,000.00, exclusive of interest and cost.

                               Statement of the Facts

   12. On or about October 7, 2017, Peggy Quattlebaum was entering the Federal

Express location on Woodburn Drive in Dothan, Alabama.




                                          2
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 3 of 12



   13. Plaintiff Peggy Quattlebaum was an invitee at the Federal Express facility

at the expressed or implied invitation of Federal Express and Peggy Quattlebaum

was there for a business purpose.

   14. Entry to this particular Federal Express location is through automatic

sliding doors.

   15. Defendant Herman Kent Taylor was the supervisor of the Federal Express

facility on October 7, 2017.

   16. Defendant Herman Kent Taylor was present at the facility on October 7,

2017, and knew or should have known about the condition of the automatic doors.

   17. At the time Peggy Quattlebaum entered the Federal Express location, the

door were slightly open, and a sign on the sliding door instructed that to enter the

location it was necessary to manually pull the doors open.

   18. Peggy Quattlebaum manually opened and closed the doors open as

instructed on the sign.

   19. Defendant Breanna Pugh Jackson was the sole Federal Express employee

working at the counter when Peggy Quattlebaum entered the facility.

   20. Defendant Breanna Pugh watched Peggy Quattlebaum enter the facility by

manually opening the automatic doors.

   21. When Peggy Quattlebaum attempted to close the automatic doors upon her

exit, the doors suddenly closed on her arm, jerking her forward.

   22. Peggy Quattlebaum immediately felt pain in her right arm and shoulder.




                                          3
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 4 of 12



   23. Because of having her arm caught in the door, Peggy Quattlebaum suffered

serious, permanent injuries.


                                   Count One
                       Negligence Against Federal Express

   24. Plaintiff Peggy Quattlebaum restates each material allegation contained in

paragraphs one through twenty-three, as though fully set out in this Count.

   25. Defendant Federal Express owed Plaintiff Peggy Quattlebaum the duty to

exercise reasonable care not to injure or damage Peggy Quattlebaum and to exercise

such reasonable care as a reasonably prudent person would have exercised under

the same or similar circumstances.

   26. The entry was to the Federal Express facility on Woodburn Avenue was not

in a reasonably safe condition because of a malfunctioning automatic door.

   27. Federal Express knew or should have known about the dangerous condition.

   28. Defendant Federal Express breached its duty to Plaintiffs by negligently

allowing a dangerous condition to exist on its property.

   29. Defendant Federal Express negligence includes, but is not limited to, failing

to warn about the dangers of the door; failing to take reasonable measures to allow

entry and exit to its facility without subjecting its customers to a risk of injury; and

failure to take reasonable measures to timely repair the door.

   30. Defendant Federal Express also failed to properly train and/or supervise its

employees to deal with potentially dangerous situations like an inoperable

automatic door.



                                           4
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 5 of 12



   31. Defendant Federal Express is vicariously responsible for the negligent acts

of its employees.

   32. Defendant Federal Express is vicariously responsible for the negligent acts

of STR International, LLC.

   33. Plaintiff Peggy Quattlebaum was injured as a direct and proximate result of

the negligent conduct described in this Count. Her damages include, but are not

limited to,: (1) past and future medical expenses; (2) past and future physical pain

and suffering; (3) past and future mental anguish; and (4) permanent injuries and

disabilities.

   Plaintiff Peggy Quattlebaum respectfully demands a judgment against

Defendants Federal Express, in an amount sufficient to compensate her for injuries

and damages proximately caused by Defendant’s negligent conduct, an award of

costs as allowed by law, and prejudgment and post-judgment interest.


                                  Count Two
                    Negligence Against Herman Kent Taylor

   34. Plaintiff Peggy Quattlebaum restates each material allegation contained in

paragraphs one through twenty-three, as though fully set out in this Count.

   35. Defendant Herman Kent Taylor had a duty to ensure the safety of the

Federal Express facility on Woodburn Drive.

   36. Defendant Herman Kent Taylor had a duty to ensure that any repairs,

remodeling, or renovations were done safely and would not present an unreasonable

risk of injury to customers entering the Federal Express facility.



                                          5
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 6 of 12



   37. Defendant Herman Kent Taylor owed Plaintiff Peggy Quattlebaum the duty

to exercise reasonable care not to injure or damage Peggy Quattlebaum and to

exercise such reasonable care as a reasonably prudent person would have exercised

under the same or similar circumstances.

   38. The entry was to the Federal Express facility on Woodburn Avenue was not

in a reasonably safe condition because the automatic entrance door was not

operating as designed.

   39. Defendant Herman Kent Taylor knew that door was not functioning as

intended.

   40. Defendant Herman Kent Taylor knew or should have known about the

dangerous condition.

   41. Defendant Herman Kent Taylor breached its duty to Plaintiffs by negligently

allowing a dangerous condition to exist on its property.

   42. Defendant Herman Kent Taylor negligence includes, but is not limited to,

failing to warn about the dangers of the door; failing to take reasonable measures to

allow entry and exit to its facility without subjecting its customers to a risk of

injury; and failure to take reasonable measures to timely repair the door or make

the door operate as intended.

   43. Plaintiff Peggy Quattlebaum was injured as a direct and proximate result of

Defendant Herman Kent Taylor’s negligent conduct. Her damages include, but are

not limited to,: (1) past and future medical expenses; (2) past and future physical




                                           6
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 7 of 12



pain and suffering; (3) past and future mental anguish; and (4) permanent injuries

and disabilities.

   Plaintiff Peggy Quattlebaum respectfully demands a judgment against

Defendant Herman Kent Taylor in an amount sufficient to compensate her for

injuries and damages proximately caused by Defendant Herman Kent Taylor

negligent conduct, an award of costs as allowed by law, and prejudgment and post-

judgment interest.

                                   Count Three
                     Negligence Against Breanna Pugh Jackson

   44. Plaintiff Peggy Quattlebaum restates each material allegation contained in

paragraphs one through twenty-three, as though fully set out in this Count.

   45. Defendant Breanna Pugh Jackson knew that the automatic doors were

inoperable.

   46. Defendant Breanna Pugh Jackson knew that Peggy Quattlebaum had to

enter and exit through the inoperable doors.

   47. Defendant Breanna Pugh Jackson had a duty to warn or assist customers

entering and exiting the inoperable automatic doors.

   48. Defendant Breanna Pugh Jackson owed Plaintiff Peggy Quattlebaum the

duty to exercise reasonable care not to injure or damage Peggy Quattlebaum and to

exercise such reasonable care as a reasonably prudent person would have exercised

under the same or similar circumstances.




                                           7
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 8 of 12



   49. The entry was to the Federal Express facility on Woodburn Avenue was not

in a reasonably safe condition because the automatic entrance door was not

operating as designed.

   50. Defendant Breanna Pugh Jackson knew that door was not functioning as

intended.

   51. Defendant Breanna Pugh Jackson knew or should have known about the

dangerous condition.

   52. Defendant Breanna Pugh Jackson negligence includes, but is not limited to,

failing to warn about the dangers of the door; failing to take reasonable measures to

allow entry and exit to its facility without subjecting its customers to a risk of

injury; and failure to take reasonable measures to timely repair the door or make

the door operate as intended.

   53. Plaintiff Peggy Quattlebaum was injured as a direct and proximate result of

Defendant Breanna Pugh Jackson’s negligent conduct. Her damages include, but

are not limited to,: (1) past and future medical expenses; (2) past and future

physical pain and suffering; (3) past and future mental anguish; and (4) permanent

injuries and disabilities.

   Plaintiff Peggy Quattlebaum respectfully demands a judgment against

Defendant Breanna Pugh Jackson in an amount sufficient to compensate her for

injuries and damages proximately caused by Defendant Breanna Pugh Jackson

negligent conduct, an award of costs as allowed by law, and prejudgment and post-

judgment interest.



                                           8
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 9 of 12



                                  Count Three
                      Negligence Against STR International

   54. Plaintiff Peggy Quattlebaum restates each material allegation contained in

paragraphs one through twenty-three, as though fully set out in this Count.

   55. Defendant STR International owed Plaintiff Peggy Quattlebaum the duty to

exercise reasonable care not to injure or damage Peggy Quattlebaum and to exercise

such reasonable care as a reasonably prudent person would have exercised under

the same or similar circumstances.

   56. Employees or agents of STR International disabled the automatic doors at

the entrance of the Federal Express facility on Woodburn Drive in Dothan,

Alabama.

   57. STR International is vicariously responsible to the negligent acts of its

employees and agents.

   58. STR International knew or should have known about that disabling the

power to the automatic doors at the entrance of the Federal Express facility would

create a hazard.

   59. Defendant STR International breached its duty to Plaintiffs by negligently

creating a dangerous condition.

   60. Defendant STR International’s negligence includes, but is not limited to,

failing to warn about the dangers of the door; failing to take reasonable measures to

allow entry and exit to the Federal Express facility without subjecting customers to

a risk of injury; failure to properly train its employees and agents; and failure to

take reasonable measures to timely return the door to its normal operating .

                                           9
     Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 10 of 12



   61. Plaintiff Peggy Quattlebaum was injured as a direct and proximate result of

Defendant STR’s negligent conduct. Her damages include, but are not limited to,:

(1) past and future medical expenses; (2) past and future physical pain and

suffering; (3) past and future mental anguish; and (4) permanent injuries and

disabilities.

   Plaintiff Peggy Quattlebaum respectfully demands a judgment against

Defendant STR in an amount sufficient to compensate her for injuries and damages

proximately caused by Defendants’ negligent conduct, an award of costs as allowed

by law, and prejudgment and post-judgment interest.

                                   Count Four
                                Loss of Consortium

   62. James Quattlebaum restates every material allegation contained in

paragraphs one through twenty-six into Count Four.

   63. Because of the negligence of the Defendants, Plaintiff James Quattlebaum

has sustained damages by the loss of his wife’s consortium and services.

   Plaintiff James Quattlebaum respectfully demands a judgment against

Defendants in an amount sufficient to compensate him for the loss of his wife’s

consortium and services, prejudgment and post-judgment interest, and an award of

costs and expenses as allowed by law.




                                         10
    Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 11 of 12



Dated: June 20, 2019                   TAYLOR LAW GROUP, LLC




                                       /s/ J. Farrest Taylor
                                       J. FARREST TAYLOR (ASB-5755-R54J)
                                       206 East Main Street
                                       Dothan, Alabama 36301
                                       Ph. (334) 350-3855
                                       Fax (833) 228-5646
                                       ftaylor@taylawgroup.com


                                   JURY DEMAND

      Plaintiffs respectfully demand trial by jury.


                                       /s/ J. Farrest Taylor
                                       J. FARREST TAYLOR



Serve the following defendants :

Herman Kent Taylor
134 Woodburn Drive
Dothan, AL 36301

Breanna Pugh Jackson
205 Okeechobee Drive
Dothan, AL 36301

STR International, LLC
Registered Agents, Inc.
212 W. Troy Street, Suite B
Dothan, Alabama 36303




                                         11
    Case 1:19-cv-00210-ALB-SMD Document 18 Filed 06/20/19 Page 12 of 12



                            CERTIFICATE OF SERVICE

       On June 20th 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the
following attorney of record:

Judith E. Dolan, Esq.
dolan@wskllc.com
Waldrep, Stewart & Kendrick, LLC
2323 Second Avenue North
Birmingham, Alabama 35203



                                                      /s/ J. Farrest Taylor
                                                     Of Counsel




                                          12
